Civil action to recover damages for an alleged breach of contract in connection with the sale of certain cross-ties.
From a verdict and judgment in favor of plaintiffs, the defendant appealed.
A careful examination of the present record leaves us with the impression that no reversible error was committed on the trial *Page 770 
of the cause. All the exceptions are directed to alleged errors in the charge, but we think the charge as given is in substantial compliance with the law bearing on the subject. No prejudicial error has been made to appear.
No error.